REPUBLIQUE DU CAMEROUN
Paix- Travail — Patrie
MINISTERE DES FORETS
ET DE LA FAUNE
... Vel —

{
SECRETARIAT GENERAL L'4
P 4

/

REPUBLIC OF CAMEROON
Peace - Work — Fatherland
MINISTRY OF FORESTRY
AND WILDLIFE

SECRETARIAT GENERAL

DEPARTMENT OF FORESTRY

2325

Panror/sc/or/ SM SÈ Yaoundé, le! 3 OCT 2010

Le MINISTRE

A

Monsieur le Directeur Général de la société
ALPI PIETRO et Fils Cameroun SARL

-B.P. : 2130 Douala-

Objet: Notification de la convention définitive de
l’'UFA 10-026
Monsieur le Directeur Général,

J'ai l'honneur de vous faire tenir ci-joint, le décret N° 2010/2574/PM du 14
septembre 2010, portant attribution de la concession forestière constituée de l’UFA
10-026 dont vous en êtes le concessionnaire.

Veuillez agréer, Monsieur le Directeur Général, l'assurance de ma considération
distinguée. ÿ

Cd
REPUBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE
57%
a 101? “114 SEP. 2010
DECRET N°2 PM DU _|1 4 SEP.
portant attribution de la Concession Forestière constituée
de l’Unité Forestière d'Aménagement (UFA) 10 026 à la
Société ALPI PIETRO et Fils Cameroun SARL.-
LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu la Constitution ;

Vu la loi n°94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la
pêche ; :

Vu l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 janvier 1977 ;

Vu l'ordonnance n°74/2 du 06 juillet 1976 fixant le régime domanial, modifiée et
complétée par l'ordonnance n°77/2 du 10 janvier 1977 ;

Vu le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine
privé de l'Etat et ses modificatifs subséquents ;

Vu le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier Ministre,
modifié et complété par le décret n°95/145 bis du 04 août 1995 :

Vu le décret n°2004/320 du 08 décembre 2004 portant organisation du Gouvernement,
modifié et complété par le décret n°2007/268 du 07 septembre'2007 ;

Vu le décret n°2009/222 du 30 juin 2009 portant nomination d'un Premier Ministre,
Chef du Gouvernement ;

Vu le décret n°95/531/PM du 23 août 1995 fixant les modalités d'application du régime
des forêts, modifié et complété par le décret n°99/781/PM du 13 octobre 1999 ;

Vu le décret n°2005/0258/PM du 26 janvier 2005 portant incorporation au domaine
privé de l'Etat et classement en Unité Forestière d'Aménagement d'une portion de
forêt de 126 988 ha dénommée UFA 10 026 ;

Vu le dossier technique y afférent,

DECRETE:

ARTICLE 1*.- La portion de forêt d’une superficie de 126 988 ha, située dans
l'Arrondissement de Yokadouma, Département de la Boumba et Ngoko, Région de l'Est,
incorporée au domaine privé de l'Etat par décret n°2005/0258/PM du 26 janvier 2005
comme Unité Forestière d'Aménagement dénommée UFA 10 026 est, en application des
dispositions de l'article 69 du décret n°95/531/PM du 23 août 1995 fixant les modalités
d'application du régime des forêts susvisé, attribuée en concession forestière à la Société
ALPI PIETRO et Fils Cameroun SARL, BP. 2130 Douala.
ARTICLE 2.- La portion de forêt susmentionnée est délimitée ainsi qu'il suit :

Le point de repère R se situe au niveau du pont sur la rivière dénommée

Ndjwé, entre les localités Landjwé et Mwamekolo, sur l'axe Yokadouma-
Mvapak.

A L'EST :

AU NORD :

A L'OUEST :

AU SUD :

Du point R, suivre en amont la Ndjwé sur une distance de 3, 1 km pour
atteindre le point A dit de base situé au confluent de Ndjwé et un de ses
affluents non dénommé.

Du point A, suivre en amont la Ndjwé sur une distance de 1, 6 km pour
atteindre le point B situé au confluent de Ndjwé et un cours d'eau non
dénommé, équivalent au point A de l'UFA n°10 025 ;

Du point B, remonter toujours Ndjwé sur une distance de 37 km pour
atteindre le point C situé au confluent Ndjwé et un de ses affluents non
dénommé sur la limite administrative avec le Département de la Kadey,
équivalent au point X de l'UFA n°10.025.

Du point C, suivre une droite de gisement 267 degrés sur une distance de
44 km pour atteindre le point D situé sur la source de la rivière Ndama,
toujours sur la même limite administrative.

Du point D, suivre en aval la Ndama correspondant à la limite
administrative entre les Départements du Haut-Nyong et de la Boumba et
Ngoko sur une distance de 40 km pour atteindre le point E situé au
confluent Ndama et un cours d'eau non dénommé.

Du point E, suivre en amont le cours d'eau non dénommé sur une distance
de 1, 1 km pour atteindre le point F situé sur une source ;

Du point F, suivre une droite de gisement 90 degrés sur une distance de 0,
3 km pour atteindre le point G situé sur une source ;

Du point G, suivre le cours d'eau en aval sur une distance de 5 km pour
atteindre le point H situé sur la confluence de ce cours d'eau et du cours
d'eau dénommé Bonda ;

Du point H, suivre le cours d'eau Bonda en amont sur une distance de 5
km pour atteindre le point 1 situé sur une source ;

Du point |, suivre une droite de gisement 63 degrés sur une distance de 1
km pour atteindre le point J situé sur une source affluent du cours d'eau
dénommé Amwamay ; >
Du point J, suivre cet affluent en aval sur une distance de 0, 4 km pour
atteindre le point K situé au confluent de ce cours d'eau et du cours d'eau
dénommé Amwamay ;
Du point K, remonter le cours d’eau Amwamay sur une distance de 2, 9 km
pour atteindre le point L situé sur une source ;
—

|
+ _ Du point L, suivre une droite de gisement 120 degrés sur une distance de
1 km pour atteindre le point M situé sur un point de confluence sur un cours
d'eau non dénommé, affluent du cours d'eau dénommé Bankwam ;

+ _ Du point M, suivre en aval ce cours d'eau sur une distance de 2, 7 km pour
atteindre le point N situé au confluent Bankwam et ce cours d’eau ;

+ Du point N, suivre en amont le cours d’eau Bankwam sur une distance de
6, 1 km pour atteindre le point O situé sur une source ;

+ Du point O, suivre une droite de gisement 90 degrés sur une distance de 1,
3 km pour atteindre le point P situé sur une source d'un affluent du cours
d'eau dénommé Mwamepando ;

+ _ Du point P, suivre en aval cet affluent sur une distance de 3, 2 km pour
atteindre le point Q situé sur le troisième point de confluence du cours
d'eau dénommé Mwamepando et d'un cours d’eau non dénommé :.

+ Du point Q, suivre en amont le cours d'eau non dénommé sur une distance
de 1,2 km pour atteindre le confluent, puis le bras en direction du Nord
pour atteindre le point S situé sur une source ;

+ Du point S, suivre une droite de gisement 74 degrés sur une distance de 0,
5 km pour atteindre le point T situé sur une source du cours d'eau
dénommé Mwapack ;

+ Du point T, suivre le cours d'eau en aval sur une distance de 4 km pour
atteindre le point U situé au confluent de ce cours d'eau et d'un bras
venant du Nord ;

+ Du point U, remonter ce bras sur une distance de 1, 5 km pour atteindre le
point V situé sur une source ;

+ _ Du point V, suivre une droite de gisement 90 degrés sur une distance de 0,
5 km pour atteindre le point W situé sur une source d'un affluent de la
rivière Ndjwé ;

+ Du point W, suivre en aval cet affluent sur une distance de 16 km pour
rejoindre le point A dit de base.

ARTICLE 3.- (1) Cette concession forestière est strictement personnelle et valable pour
une durée de quinze (15) ans renouvelable.

(2) La Société ALPI PIETRO et Fils Cameroun SARL devra déposer une
demande de renouvellement au moins un (01) an avant l'expiration de celle-ci. Passé ce
délai, la concession deviendra caduque de plein droit à compter de son expiration.

ARTICLE 4.- (1) Pendant la durée de validité de la concession forestière, la Société ALPI
PIETRO et Fils Cameroun SARL devra se conformer strictement au plan
d'aménagement de ladite concession et aux dispositions du cahier des charges y relatifs.

(2) Elle ne peut faire opposition à l'exploitation par permis, des produits
forestiers spéciaux dont la liste est fixée par le Ministre chargé des forêts, ni à
l'exploitation des ressources du sous-sol.

|
ARTICLE 5.- (1) La convention objet de la présente concession, est évaluée tous les trois
(03) ans suivant les modalités fixées par le Ministre en charge des forêts.

(2) Elle peut être annulée avant terme en cas d'irrégularités graves dûment
constatées après avis motivé du Ministre en charge des forêts.

ARTICLE 6.- Le présent décret, qui prend effet à compter de sa date de signature, sera
enregistré, puis publié au Journal Officiel en français et en anglais./-

Yaoundé, le 1 4 SEP. 2010

ÜVERNEMENT,

ETC
Philemon YANG

REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
Paix-Travail-Patrie Peace-Work-Fatherland
MINISTERE DES FORETS MINISTRY OF FORESTRY
ET DE LA FAUNE AND WILDLIFE
SECRETARIAT GENERAL SECRETARIAT GENERAL
DIRECTION DES FORETS DEPARTMENT OF FORESTRY
Yaoundé, le
0694
U 9 4 4
CAHIER DE CHARGES N° ICC/MINFOF/SG/DF du _g 5 _AUG 2010

RELATIF À L’EXPLOITATION DE LA CONCESSION FORESTIERE
CONSTITUEE DE L’UFA 10 026

En application des dispositions de la Loi n° 94/01 dü 20 Janvier 1994 portant Régime
des Forêts, de la Faune et de la Pêche, du décret N° 95/531/PM du 23 Août 1995 fixant les
modalités d'application du Régime des Forêts et de l'arrêté N° 0222/A/MINEF du 25 mai
2001 fixant les procédures d'élaboration, d'approbation, de suivi et de contrôle de la mise en
oeuvre des plans d'aménagement des forêts de production du domaine forestier permanent,
Le présent cahier des charges fixe les clauses d'exploitation de la concession forestière
constituée de l'Unité Forestière d'Aménagement 10 026 attribuée à la Société ALPI PIETRO
et Fils Cameroun SARL BP. 2130 Douala.

Le présent cahier des charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d'aménagement que doit respecter le
concessionnaire.

Les clauses particulières concernent les charges financières et indiquent les obligations
du concessionnaire en matière de transformation des bois, et celles liées au cahier des
charges spécial pour les UFA situées à proximité des aires protégées.

A - CLAUSES GÉNÉRALES

Article 1°": La concession forestière concernée est située dans la Région de l'Est,
Département de la Boumba et Ngoko, Arrondissement de Yokadouma. Sa description est
celle contenue dans le décret portant attribution de la Concession Forestière constituée de
l'UFA 10 026 à la Société ALPI PIETRO et Fils Cameroun SARL. Elle est reprise en annexe1
du présent cahier des charges.

Article 2.- : L'exploitation de cette concession forestière ne doit apporter aucune entrave à
l'exercice des droits d'usage des populations qui concernent entre autres : la récolte des
produits forestiers non ligneux, la chasse traditionnelle, la pêche, le ramassage du bois mort
et la récolte du sable avec l'accord préalable du concessionnaire

Article 3.-: Les diamètres minima d’exploitabilité à appliquer lors de l'exploitation de cette

1

approuvé par l'administration
|C Ë nec ial à L

le’ c 4
[104 | Assgmela / Afrormosia

l

; concession, sous réserve de toutes modifications ultérieures du plan d'aménagement

en charge des forêts, sont contenus dans le tableau ci-après :

Pericopsis elata

Lophira alata Okoga / Bongossi

Mansonia altissima INkoul / Nkul
Guarea thompsonii Mbollon

Terminalia ivorensis Lidia

Milicia excelsa

Testulea gabonensis
Entandrophragma candollei

INesogordonia papaverifera
Tieghemella africana
Gossweilerodendron joveri
Cylicodiscus gabonensis
lAucoumea klaineana

Pterocarpus soyauxii

Entandrophragma cylindricum

al
Tchitola / Dibamba

Tiama Congo

T: Erythropleum ivorense Elon

Oxystigma oxyphyllum

Entandrophragma congoense

Gossweilerodendron
balsamiferum

Aiélé / Abel

Millettia barteri

Canarium schweinfurthii

Alumbi ulbernardia seretii Ekop blanc / Man ékop 50
Andoung brun Monopetalanthus microphyllus  |Ekop mayo / Ngang 60
Andoung rose Monopetalanthus letestui Ekop B / Ekop mayo 60
Angueuk Ongokea gore Angueuk 50
Aningré R \Aningeria robusta Abam fusil à poils 60
Anzem Copaifera religiosa Nom essingang 60
Avodiré Turreaenthus africanus . [Assama 60
Awoura Paraberlinia bifoliolatg Ekop béli 60
Ayous / Obeche Triplochyton scleroxylon Samba / Ayous 90
Bodioa LAnopyxis klaineana [Noudougou 50
Bongo H (Olon) \Fagara heitzii [Olon 60
Dabéma Piptadeniastrum africanum Atui ‘90
1564  |Ebiara Yaoundé Berlinia grandiflora lAbem yoko . 50 sl

2

1314 |Ekaba Tetraberlinia bifoliolata Ekop ribi 60
1317 |Etimoë Copaifera mildbraedii He pass Nom 60
1209 Eyong Eribroma oblongum Eyong 50
1320  |Fraké/ Limba Terminalia superba Limba / Akom 90
1322 |Gombé Didelotia letouzeyi Ekop ngombé 60 |
1689 ar sue Anthonotha fragrans Akung élé évélé 60 |
1690 KibaEOkO Au \Anthonotha ferruginea Akung élé 60

roussâtres
1326 |Koto Pterygota macrocarpa Para ous grandes 70
1210 |Longhi Gambeya africana Abam nyabessan 80

Lotofa / Nkanang Sterculia rhinopetala Nkanang

Detarium macrocarpum Amouk

1318 |Eyek Pachyelasma tessmannii
1213 [Movingui Distemonanthus benthamianus
1335 [Naga Brachystegia cynometrioides  -|Ekop naga
1336  |Naga parallèle Brachystegia mildbreadii Ekop'évène 60
1337  [Nganga Cynometra hankei Ekop nganga / Okomlo 60
1920 [Niangon Heritiera utilis Niangon 50
1338 |Niové \Staudtia kamerunensis M'bonda 60
1339 |Oboto Mammea africana * Abotzok 60
1343 |Osanga Pteleopsis hylodendron Sikong 50
1349  |Zingana Microberlinia bisulcata FE FZnen RE 80
1401 |Abalé Petersianthus macrocarpus Abing 50
1419  |Abam vrai Gambeya lacourtiana Abam vrai 60
1302 |Ako A lAntiaris africana Aloa tol 60
1458 |Akodiakédé Pterygota beguaertit Fat ous petites 60
1480  |Andok rvingia gabonensis Boubwé / Mbouboui 50
1482 |Andok ngoé Urvingia grandifolia Andok ngoé 50
1485 |Angelin LAndira inermis Nom ékang / Kanyiki 50
1201 |Aningré A LAningeria altissima Abam fusil sans poils 60
1512  |Assila omang Maranthes inermis Asila omang 50
1204 |Bahia Mitragyna ciliata Elolom à poils 70
1308 |Bilinga Nauclea diderrichii Akondok 80
1548 TE rom HCordA Cordia platythyrsa = Ebé / Enée 60
1550  |Crabwood d'Afrique Carapa procera Engang 50
1551 |Crabwood de montagne |Carapa grandiflora Engang de montagne 50
1554 [DianaT Celtis tessmannii Odou vrai 50

1555 |Diana parallèle Celtis adolfi friderici [Nom odou 50
1312 |Difou |Morus mesozygia Ossel Abang 60
1556 |Divida IScorodophloeus zenkeri Olom 50
1313 |Ebiara Edéa Berlinia bracteosa Abem Edéa 50
1328 |Ekoussek fo hr mr) Ekop ekusek 50
1592 |Ekop GH Talbotiella batesii Ekop GH 50
1596  |Ekop léké Brachystegia zenkeri Ekop léké 60
1604  |Ekop tani Cryptosepalum staudtii Ekop tani 50
1315 |Ekouné Coelocaryon preussi Nom éteng 50
1316 |Emien \Alstonia boonei Ekouk ï 80
1639 |Esson Stemonocoleus micranthus eu di {iGoumdoué 50
1836 |Nsot zoa Kigelia acutifolia INsot zoa 50
1319 |Faro Daniellia ogea IN'sou 60
1321  |Fromager / Ceiba Ceiba pentandra Doum 50
1323 |lantandza Albizia ferruginea Evouyous 50
1324 [Iomba Pycnanthus angolensis Eteng 60
1683 |Kapokier/Bombax Bombax buonopozense 60
1328 {Landa Erythroxylum mannii Landa 50
1329  [Lati Hp ferrugineus Edjil 50
1330  |Lati parallèle \Amphimas pterocarpoides Nom edjil 50
1698 |Esseng/Lo Parkia bicolor Lo 60
1724 |Miama Calpocalyx heitzii Ekang 60

Celtis mildbraedii Odou élias .

Celtis zenkeiri Odou parallèle

Albizia zygia

Poga oleosa

1214 |Ozigo Dacryodes buettneri
1408 |Abam Evele Gambeya perpulchra
1437 |Abura Mitragyna stipulosa
1303 |Ako W lantiaris welwitchii
1452  |Akela à fleurs rouges Pausinystalia talbotii

Amvout

Trichoscypha acuminata

Andok Mouloundou

Andok osoé

Asila koufani / Kioro

Coula

Hrvingia wombolu Andok Mouloundou

rvingia excelsa Andok osoé

Maranthes chrysophylla Asila koufani | 50
Coula edutis Ewomé | 50
Discoglypremna caloneura Dambala 50
Sterculia tragacantha Efok akum 50

NS CRE
1578 _ |Efok ayous nkol ISterculia mildbraedii IEfok ayous nkol | so |
1587 Trichoscypha arborea Amvout 50

Ekop ngombé grandes Didelotia africana Ekop ngombé grandes
feuilles feuilles

1635 |Essesang Ricinodendron heudelotii Essesang

Pie ronde Evous so

Kumbi Lannea welwitschii Ekoa 50
Moambé jaune Enantia chlorantha Mfo

Mutondo Funtumia elastica [Ndamba

| Omang bikodok Maranthes gabonensis [Omang bikodok

Rodognaphalon brevicuspe [Ovounga
Sacoglottis gabonensis Bidou
[Duboscia macrocarpa lAkak
Tetrapleura tetraptera Akpa
|
1632 [Essak/Alowkouaka  |Albizia glaberrima !

0
1680  |Kanda grandes feuilles Beilschmiedia anacardioides Kanda grandes feuilles 50
1729 |Moka Ochthocosmus calothyrsus

LAbem osoé IBerlinia auriculata Al

Pao rosa
Mbélé Kantou guereensis Mbélé

Evoula nkol Vitex thyrsiflora Evoula nkol
Kekelé

Af£elia Africana

Ces diamètres sont pris à 1,30 m du sol ou immédiatement au-dessus des contreforts.

Article 4 : Les essences ci-après sont interdites de l'exploitation. Il s'agit de :

j Abam à poils rouges

[1405 |Abam fruit jaune |Gambeya gigantea Abam fruit jaune
[1 101 [Acajou à grandes folioles (Khaya grandifoliola ÿ Ho mangona / Dain

… [uit [Dibétou Lovoa trichilioides Bibolo -
[1601 (Ekop ngombé mamelle  |Disdelotia unifoliata Ekop ngombé mamelle L
[1599 [Ekop naga nord-ouest Brachystegia kenedyi Ekop naga nord-ouest h

Baillonnella toxisperma Adjap

\Autranella congolensis Adjap élang

s

1489  |Onzabili K lAntrocaryon klaineanum Angongui

1477  |Onzabili M lAntrocaryon micrasler [Angongui

1128  |Padouk blanc |Pterocarpus mildbraedii Mbel afum

1132 !Täli Yaoundé lErsthropleum suaveolens Elon Yaoundé / Ganda
1135 |Tiama Entandrophragma angolense Ebéba

1243 |Zingana ÎMicroberlinia bisulcata Amuk / Zingana / Alen élé

Article 5.-: Toute autre essence non citée dans le premier tableau et non spécifiée « interdite
à l'exploitation dans cette concession », peut être exploitée au diamètre minimum
d'exploitabilité administratif.

Article 6 .- : Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes
en vigueur, et sous le contrôle technique de l'Administration chargée des Forêts, les travaux
ci-après:
- l'ouverture et la matérialisation des limites de la concession conformément aux
dispositions de l'arrêté 0222/A/MINEF du 25 mai 2001, susvisée;

- l'ouverture et la matérialisation des limites des assiettes annuelles de coupe, en
prélude à leur exploitation ;

- l'inventaire d'exploitation sur les superficies annuelles à ouvrir en dénombrant les
tiges par classes de diamètre d'amplitude 10 cm ;

- la remise du plan annuel d'opération, en vue de l'obtention du permis annuel
d'opération ;

- le maintien en état de fonctionnement d'une unité de transformation des bois
extraits de la concession ou s’il n'est pas propriétaire d'une unité de transformation,
la présentation d'un contrat notarié de partenariat avec-.un industriel disposant
d'une capacité de transformation excédentaire, en vue de la transformation des
bois issus de la concession ;

- la production du plan de gestion quinquennal.

Article 7.-: Le concessionnaire est tenu de respecter les prescriptions du plan
d'aménagement approuvé, sous réserve de toute modification ultérieure dudit plan approuvée
par l'administration en charge des forêts. Il s'agit notamment :

- des diamètres d’exploitabilité aménagement ;
- le non abattage des essences interdites à l'exploitation ;
- du parcellaire d'aménagement.

L. | Article 8.-: (1) Le concessionnaire prépare et soumet à l'Administration chargée des forêts
pour approbation, toutes modifications et révisions du plan d'aménagement et du plan de
i gestion quinquennal.

(2) Les prescriptions du plan d'aménagement, du plan de gestion quinquennal
en vigueur et des plans annuels d'opération sont considérés, à compter de leur approbation
par l'Administration chargée des Forêts, comme faisant partie des obligations du présent
cahier des charges. -

y

EE

Article 9.- : Le concessionnaire s'engage à

- remettre, à la fin de chaque semaine, les feuillets du carnet de chantier au
Délégué Départemental de l'administration en charge des forêts (article 125 (2) du
Décret 95/531/PM du 23 août 1995) ;

- soumettre semestriellement, au plus tard un (1) mois après la fin de la période
concernée, à l'administration chargée des forêts un rapport sur l'état d'avancement
des activités d'exploitation ( Art. 73 (1) du Décret 95/531/PM du 23 août 1995) :

- adresser au Ministre chargé des forêts, dans un délai d'un (1) mois après la fin de
l'exercice budgétaire, un rapport annuel suivant le canevas établi par
l'administration chargée des forêts (article 120 du Décret 95/531/PM du 23 août
1995) ;

- payer l'ensemble des charges fiscales conformément à la législation en vigueur.

Article 10.- : Le concessionnaire s'engage à

- adopter un règlement intérieur pour interdire la chasse des espèces complètement
protégées ; interdire le transport de la viande de chasse par les véhicules de
services ; n'autoriser que les armes à feu légalement enregistrées, interdire aux
employés et à leurs familles de vendre/achetèr de la viande de chasse ; obliger
tous lès employés à coopérer avec les agents dé l'administration chargés du
contrôle.

-_ Construire des postes de barrière de contrôle aux points de passage obligé sur les
routes en activité dans la concession, et la fermeture des routes après exploitation ;

Article 11.-: Le concessionnaire doit inscrire à la peinture et au marteau à chiffres:

(1) Sur chaque souche après abattage: le numéro et la ligne du carnet de chantier
ainsi que la date d'abattage;

(2) Sur chaque bille, le numéro et la ligne du carnet de chantier de même que le
numéro d'ordre correspondant à la position de la bille par rapport à la souche en commençant
par la bille de pied, ainsi que le numéro de la concession, la date d'abattage et sa marque
personnelle.

(3) Tout nouveau tronçonnage de bille implique la reproduction du même numéro
de position suivi de la mention "A" ou "B" suivant le cas.

Article 12.-: Toutes les étapes d'exploitation forestière et d'aménagement doivent être
réalisées en respectant les Normes d'intervention en milieu forestier.

Article 13.-: L'usage du feu est interdit pour l'abattage des arbres.

Article 14.-: L'abattage doit s'effectuer de manière à occasionner le moins de bris possible
d'arbres voisins.

Article 15.-: Dans le cas où les voies d'évacuation de toute autre nature ouvertes par le
titulaire du titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les
croisements en parfait état de viabilité et de visibilité notamment par la signalisation du
croisement, la construction des dos d'âne, le dégagement de la végétation autour du
croisement)

Article 16.-: Le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation est

T
rendue nécessaire par le tracé des routes d'évacuation ou pour la confection d'ouvrages d'art.
S'il s'agit d'arbres marchands, ils sont portés au carnet de chantier après numérotage, mais
ne donnent pas lieu au paiement du prix de vente et de toutes taxes afférentes lorsqu'ils sont
utilisés pour la construction de ponts ou d'ouvrages relatifs aux routes forestières.

Article 17.-: Le concessionnaire est autorisé à couper tous bois légers nécessaires à
l'équipement en  flotteurs de radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente et des taxes
afférentes.

* Article 18.-: Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles
de la concession et de chaque bloc quinquennal et assiette de coupe annuelle. Les limites
entre les UFE et les limites entre les assiettes annuelles de coupe sont matérialisées par un
layon de deux mètres de large où toute végétation herbacée, arbustive et liane est coupée au
ras du sol et où tous les arbres non protégés de moins de quinze (15) cm de diamètre sont
abattus. En outre, l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon.
Les limites extérieures de l'UFA larges de 5 m doivent être ouvertes dan les mêmes
conditions.

Article 19.- : En matière de protection de l'environnement, le concessionnaire s'engage à
mettre en oeuvre au minimum les mesures suivantes, qui sont définies dans les normes
d'intervention en milieu forestier :

(1) Routes et pistes : L'emprise des routes d'évacuation, et les densités des routes et
pistes seront réduites au maximum afin d'éviter des trouées importantes dans la forêt.

(2) Ponts : Ils seront construits de manière à ne pas changer les directions naturelles
des cours d'eau, afin de ne pas perturber l'alimentation en eau des populations, et d'éviter les
inondations permanentes qui sont préjudiciables à la survie des espèces d'arbres non
adaptées au milieu hydromorphe.

(3) Technique d'exploitation : |! s'agira de minimiser au maximum les dégâts causés
par les chutes d'arbres, notamment par une orientation adéquate lors de l'abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de
traitement du bois se fera sous stricte surveillance de l'entreprise, dans le cadre des lois et
règlements en vigueur afin d'éviter la pollution des eaux et de la flore.

(5) Réduction de l'impact sur la faune sauvage : le concessionnaire s'engage à
mettre à la disposition de son personnel, au prix coûtant, des sources de protéines autres que
la viande de chasse. Toutes les activités liées à la chasse commerciale sont interdites dans le
cadre de l'exploitation forestière. || s'agit notamment de la chasse elle-même, du commerce
de la viande, du transport par des véhicules de la société, et du commerce d'armes ou de
munitions. Le concessionnaire informera le personnel et appliquera un régime disciplinaire
strict à l'égard de tout agent contrevenant.

Article 20.-: Toute infraction constatée dans l'exploitation de la concession forestière
susvisée sera réprimée conformément aux dispositions réglementaires en vigueur.

Article 21.-: Le concessionnaire déclare avoir pris connaissance de toutes les clauses et
conditions du présent cahier des charges déclare en accepter sans réserve toutes les
dispositions.

B - CLAUSES PARTICULIÈRES

y

a

Article 22: Charges financières

Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le
paiement de ces charges se fait conformément à la réglementation en vigueur. Les charges
financières comprennent :

CHARGE FINANCIÈRE ou TAXE TAUX

La redevance forestière annuelle Taux plancher fixé par la Loi de Finances (1 000

assise sur la superficie FCFA/ha/an) plus l'offre additionnelle du titulaire de
3 100 FCFA/ha/an = 4 100 FCFA/ha/an

La taxe d'abattage Fixé par la Loi de Finances |

La taxe à l'exportation Fixé par la Loi de Finances |

Article 24: Le Directeur des Forêts est chargé de contrôler l'exécution du présent cahier des
charges qui prend effet à compter de sa date de signature./-

LE TITULAIRE DE LA 22 LE MINISTRE D
CONCESSION FORESTIERE

LU ET APPROUVÉ
Dr. Alberto SAVIOLO
Duo

énéral

REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
Paix-Travail-Patrie Peace-Work-Fatherland

AND WILDLIFE

SECRETARIAT GENERAL

DIRECTION DES FORETS DEPARTM

T OF FORESTRY

ANNEXE 1 DU CAHIER DES CHARGES
PLAN DE LOCALISATION DE LA CONCESSION

CONCESSION FORESTIERE : N° 1040

UNITE FORESTIERE D’'AMENAGEMENT : 10 026

+ CONCESSIONNAIRE : SOCIETE ALPI PIETRO ET FILS CAMEROUN SARL
(ALPICAM)

SITUATION DE LA CONCESSION FORESTIERE :

Région ; Est

Département ; Boumba et Ngoko

Arrondissement . Yokadouma 126 988 ha
Commune ; Yokadouma 126 988 ha

10

